Title: From John Adams to United States Congress, 22 November 1797
From: Adams, John
To: United States Congress



Gentlemen of the Senate and Gentlemen of the House of Representatives
22 Nov. 1797

I was, for sometime apprehensive, that it would be necessary, on account of the contagious Sickness which afflicted the City of Philadelphia, to convene the national Legislature, at Some other place. This measure, it was desireable to avoid,; because it would occasion much public Inconvenience, and a considerable public expence, and add to the calamities of the Inhabitants of this City, whose Sufferings must have excited the Sympathy of all their fellow Citizens. Therefore, after taking measures to ascertain the State and decline of the Sickness, I postponed my determination, having hopes, now happily realized, that, without hazard to the Lives or health of the Members, Congress might assemble at this place, where it was next by Law, to meet. I Submit, however, to your Consideration, whether a Power to postpone the Meeting of Congress without passing the time fixed by the Constitution, upon Such occasions, would not be a Usefull Amendment to the Law of one thousand Seven hundred and ninety four,
Although I cannot yet congratulate you on the re-establishment of Peace in Europe, and the restoration of Security to the Persons and Properties of our Citizens from Injustice and violence at Sea: We have, nevertheless abundant Cause of Gratitude to the Source of Benevolence and Influence for interiour tranquility and personal Security, for propitious Seasons, prosperous Agriculture, productive Fisheries and general Improvements: And above all, for a rational Spirit of civil and religious Liberty, and a calm, but Steady determination to Support our Sovereignty, as well as our moral and religious Principles, against all open and Secret Attacks. our Envoys extraordinary to the French Republick, embarked one in July, the other early in August to join their Colleague in Holland.… I have received Intelligence, which I am inclined to believe authentic, of the Arrival of one both of them at Amsterdam in Holland, from whence they and his Colleague were proceeding to Paris all proceeded on their Journeys to Paris within a few days of the nineteenth of September. … Whatever may be the result of this Mission, I trust that nothing will have been omitted on my part, to conduct the Negotiation to a successfull conclusion, on such equitable terms, as may be compatible with the Safety, honour and Interests of the United States. Nothing in the meantime, will contribute so much to the preservation of Peace, and the Attainment of Justice, as a manifestation of that Energy and Unanimity, of which on many former Occasions, the People of the United States, have given Such memorable proofs, and the Exertion of those Resources, for national defence, which a beneficent Providence, has kindly placed within their Power.
It may be confidently asserted, that nothing has occurred Since the Adjournment of Congress, which renders inexpedient those precautionary measures, recommended by me, to the consideration of the two Houses, at the opening of your late extraordinary Session. If that System was then prudent it is more so now, as increasing depredations Strengthen the reasons for its Adoption.
Indeed whatever may be the issue of the Negotiation with France, and whether the War in Europe is, or is not to continue, I hold it most certain, that permanent Tranquility, and order, will not soon be obtained. The State of Society has so long been disturbed, the Sense of moral and religious Obligation so much weakened, public Faith and national honour have been so impaired, respect to Treaties has been so impaired diminished, and the Law of nations has lost so much of its force: while Pride, Ambition, Avarice and Violence, have been so long unrestrained, there remains no reasonable ground on which to raise an expectation, that a Commerce without protection or defence, will not be plundered. The Commerce of the United States, is essential, if not to their Existence, at least to their Comfort, their growth, prosperity and Happiness. The Genius, Character, and Habits of the People are highly commercial. Their Cities have been formed and exist upon Commerce. Our Agriculture, Fisheries, Arts and Manufactures are connected with and depend upon it. In Short, Commerce has made this Country what it is; and it cannot be destroyed or neglected, without involving the People in Poverty and distress. Great Numbers are directly and Solely Supported by Navigation. The Faith of Society is pledged for the preservation of the rights of commercial and Seafaring no less than of the other Citizens. Under this View of our Affairs, I should hold myself guilty of a neglect of Duty, if I forebore to recommend that we Should make every exertion to protect our Commerce, and to place our Country in a Suitable posture of defence, as the only Sure means of preserving both.
I have entertained an Expectation that it would have been in my Power, at the opening of this session, to have communicated to you the agreable Information, of the due execution of our Treaty with his Catholic Majesty, respecting the withdrawing of his Troops from our territory, and the demarcation of the Line of Limits. But by the latest Authentic Intelligence, Spanish Garrisons were Still continued within our Country, and the running of the boundary Line had not been commenced. These Circumstances are the more to be regretted, as they cannot fail to effect the Indians in a manner injurious to the United States. Still, however, indulging the hope, that the Answers which have been given, will remove the objections offered by the Spanish officers, to the immediate execution of the Treaty, I have judged it proper, that we should continue in readiness to receive the Posts, and to run the Line of Limits. Further Information on this Subject will be communicated in the Course of the session.
In Connection with this unpleasant State of Things on our Western frontier, it is proper for me to mention, the Attempts of foreign Agents, to alienate the affections of the Indian nations, and to excite them to actual hostilities against the United States. Great Activity has been exerted, by these Persons, who have insinuated themselves among the Indian Tribes, residing within the Territory of the United States, to influence them to
The Commissioners appointed under the fifth Article of the Treaty of Amity, Commerce, and navigation, between the United States and Great Britain, to ascertain the River which was truly intended under the name of the River St. Croix, mentioned in the Treaty of Peace, met at Passamaquoddy Bay in October, One Thousand seven hundred and ninety Six, And viewed the Mouths of the Rivers in question and the Adjacent Shores and Islands; and being of Opinion that actual Surveys of both Rivers to their Sources were necessary, gave to the Agents of the two Nations Instructions for that purpose; And adjourned to meet at Boston in August. They met; but the Surveys requiring more time than had been Supposed, And not being then compleated, the Commissioners again Adjourned to meet at Providence, in the State of Rhode Island in June next, when we may expect a final Examination and decision.
The Commissioners appointed in pursuance of the Sixth Article of the Treaty, met at Philadelphia in may last, to examine the Claims of British Subjects for Debts contracted before the Peace, and Still remaining due to them from Citizens or Inhabitants of the United States. Various causes have hitherto prevented any determinations: but the Business is now resumed and doubtless will be prosecuted without interruption.
Several decisions, on the Claims of Citizens of the United States, for Losses and damages Sustained by reason of irregular and illegal captures or condemnations of their Vessells or other Property, have been made by the Commissioners in London, conformably to the Seventh Article of the Treaty. The Sums awarded by the Commissioners have been paid by the British Government. A considerable number of other Claims, where Costs and Damages and not captured Property were the only Objects in question have been decided by Arbitration, and the Sums awarded to the Citizens of the United States have also been paid.
The Commissioners appointed agreably to the twenty first Article of our Treaty with Spain, met at Philadelphia in the Summer past, to examine and decide on the Claims of our Citizens for Losses they have Sustained in Consequence of their Vessells and Cargoes having been taken by the Subjects of his Catholic Majesty during the late war between Spain and France. Their sittings have been interrupted but are now resumed.
The United States being obligated to make Compensation for the Losses and damages Sustained by British Subjects, upon the Award of the Commissioners acting under the Sixth Article of the Treaty with Great Britain; and for the Losses and damages Sustained by British Subjects, by reason of the Capture of their Vessells and Merchandize taken within the Limits and Jurisdiction of the United States, and brought into their Ports, or taken by Vessells originally armed in Ports of the United States, upon the awards of the Commissioners acting under the Seventh Article of the Same Treaty: it is necessary that provision be made for fullfilling these Obligations.
The numerous captures of American Vessells by the Cruisers of the French Republick, and of Some by those of Spain, have occasioned considerable Expences, in making and Supporting the Claims of our Citizens before their Tribunals. The Sums required for this purpose, have in diverse instances been disbursed by the Consuls of the United States. By means of the Same captures, great numbers of our Seamen have been thrown ashore in foreign Countries, destitute of all means of Subsistance; and the Sick in particular have been exposed to grievous Sufferings. The Consuls have in these cases also advanced monies for their relief. For these Advances, they reasonably expect, reimbursements from the United States.
Gentlemen of the House of Representatives.
It is my Duty to recommend to your Serious consideration those Objects which, by the Constitution are placed particularly within your Sphere, the national Debts and Taxes.
Since the decay of the feudal System by which the public defence was provided for, chiefly at the expence of Individuals, the System of Loans has been introduced. And as no Nation can raise within the Year, by Taxes, Sufficient Sums for its defence, and military operations in time of war, the Sums loaned and debts contracted have necessarily become the subject of what have been called funding Systems. The Consequences arising from the continual Accumulation of public Debts in other Countries, ought to admonish Us to be careful to prevent their growth in our own. The national defence must be provided for, as well as the Support of Government: but both Should be accomplished as much as possible, by immediate Taxes, and as little as possible by Loans. The Estimates for the Service of the ensuing year will, by my Direction be laid before you.
Gentlemen of the Senate and Gentlemen of the House of Representatives.
We are met together at a most interesting Period. The Situations of the principal Powers of Europe are Singular and portentous. connected by with Some with by Treaties, and with all by commerce, no important Event there, can be indifferent to Us. Such circumstances call with peculiar importunity, not less, for a disposition to Unite in all those measures, on which the honour Safety and prosperity of our Country depend than for all the Exertions of Wisdom and firmness.
In all Such measures you may rely on my zealous and hearty concurrence.

John Adams